DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-22, and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor suggests in the context of the claims as reasonably construed in light of the disclosure, the limitations of independent claim 1, “…a transition between the first JFET sub-region and the second JFET sub-region comprises a graded doping concentration that changes in at least one of a linear and step-wise manner in a lateral direction between the doping concentration of the first JFET sub-region and the doping concentration of the second JFET sub-region”; the limitations of independent claim 11, “…a junction field-effect transistor (JFET) region that comprises a variable doping concentration with a transition that changes in at least one of a linear and step-wise manner in a lateral direction relative to a surface of the wide bandgap drift layer”; and the limitations of independent claim 16, “…a transition between the first JFET sub-region and the second JFET sub-region comprises a graded doping concentration that changes in at least one of a linear and step-wise manner between the doping concentration of the first JFET sub-region and the doping concentration of the second JFET sub-region.”  The closest prior art Stefanov (US Patent No. 8,217,448) discloses in Figs. 2 & 3a, a JFET region (in Fig. 2, from the P-N junction laterally to lightly-doped n-type region 16, net doping distribution 27 with P-N junction point 21 shown in Fig. 3a in a reverse direction; see cols. 3-5 for detailed description of effects) which includes in the JFET region gap an n-type pre-control region 8 that counter-dopes a graded body p-type implant 12 to produce a net dopant profile in the n-type epi layer 6 that decreases the abruptness of the junction doping profile.  This less abrupt profile decreases the electric field around the P-N at the edge of the JFET region gap under reverse bias and thus improves the breakdown voltage while maintaining favorable Ron characteristics.  As can be seen from Fig. 3a, near P-N junction 21 curve 27 exhibits some .
Claims 2-8, 10, and 21 are allowed as ultimately depending from claim 1; claims 12-15 and 22 are allowed as depending from claim 11; and claims 17-20 and 25 are allowed as ultimately depending from claim 16. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mark Hatzilambrou


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891